SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers’ ID (CNPJ) 01.545.826/0001-07 Corporate Registry ID (NIRE) 35.300.147.952 Publicly-Held Company Minutes of the Meeting of the Board of Directors held on October 7, 2013 1. Date, Time and Location: On October 7, 2013, at 2 p.m., by conference call, as expressly authorized by Article 21, 2 nd paragraph of Company’s Bylaws. 2. Call Notice and Attendance: As all members of the Company’s Board of Directors attended the meeting, the summoning was dismissed and the instatement and approval quorum were verified. 3. Composition of the Board: Chairman : Odair Garcia Senra. Secretary : Renata de Carvalho Fidale. 4. Resolutions: It was resolved, unanimously and without any restrictions, by all present members of the Board of Directors, as set forth in Article 22 (u) of the Company’s Bylaw, to approve all acts to be practiced by Company’s management regarding the execution of the contract “ Instrumento Particular, com Efeito de Escritura Pública, de Abertura de Crédito no Âmbito do Sistema de Financiamento Imobiliário (SFI), com Hipoteca em Garantia e Outras Avenças, Nr. 313.201.952 ”, to be celebrated between the Company and Banco do Brasil S.A., in a total amount of R$300,000,000,00 and final due date in 2017 (“ SFI Contract ”). The members of the Board of Directors also approved all acts to be practiced by the management of the Company regarding the constitution of the following guarantees of the SFI Contract: (a) mortgage of units of commercial and residential developments of the Company located in the States of São Paulo and Rio de Janeiro; and (b) fiduciary assignment of the receivables from the same residential developments. The SFI Contract to be executed will substitute the Certificate of Bank Credit ( Cédula de Crédito Bancário Imobiliária ) issued in favor of Banco do Brasil S.A., in the total amount of R$217,000,000.00, as approved in the Meeting of the Board of Directors held on May 13, 2013. 5. Closing: With no further matters to be discussed, these minutes were prepared and, after revised and unanimously approved by the Directors, duly executed. Signatures : Odair Garcia Senra (Chairman), Renata de Carvalho Fidale (Secretary). Directors : Odair Garcia Senra, Nelson Machado, Guilherme Affonso Ferreira, Maurício Marcellini Pereira, Cláudio José Carvalho de Andrade, José Écio Pereira da Costa Júnior, Gerald Dinu Reiss, Rodolpho Amboss and Henri Philippe Reichstul. I certify that this is a true copy of the minutes drawn up in the appropriate book. Renata de Carvalho Fidale Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 7, 2013 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
